Title: Charles Yancey to Thomas Jefferson, 24 December 1815
From: Yancey, Charles
To: Jefferson, Thomas


          
            Dr Sir.
             Richmond 24th decr 1815
          
          we have been as yet principly engaged in Receiving petitions, Making appointments, &c a few bills have been reported, & have passed our house, & some of Considerable Importance depending. One of which, has for its object the call of a Convention. on which there appears to be a Considerable degree of difference in Opinion; but I am inclined to think, it will pass our house in Some Shape or other, & be negatived in the senate, as they are a little further from the people. I confess, when I reflect on the danger of Innovation, I am at a loss what to do. Another of great importance, of which we shall have many respecting the establishment of another Banking association. in this I feel also considerable Imbarrasment. Seeing other states grant Charters to almost every association of the kind. & hearing people of good standing  Charge the directors, of being engaged in what is commonly called Shaving of paper, & improperly Curtailing to emberass the man who is much in debt in bank, to make a way to Shave him close, & seeing that by the laws, & usages, respecting banks, Some persons Must ultimately Suffer, is Serious Cause of Alarm. every Measure which would tend to prevent Such evil ought Now to be Adopted, If possible. we have a Committee, appointed to Report on this part of the Governors Communication, Respecting Roads, & internal Navigation, out of which I hope Some Common benefit will result. a petition has been presented, praying the passage of a law, to come at Damages in a Sumary way, from those who have locks On the Rivanna River. & to prevent Dams in future across said river, or Any other obstruction, unless granted by the Legislature. Should this by Any probable Means, effect Your Interest, or that of Colo Randolphs, & not benefit this public. Any Communication You, or he, may feel dispossd to Make, would be cheerfully Recd And attended to by Your friend & Mo. Ob. Sert
          Charles Yancey
        